DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 7, filed June 2, 2022, with respect to claim 21 have been fully considered and are persuasive.  The rejection of March 7, 2022 has been withdrawn. 
Status of the Claims
Claims 1-20 and 32-39 are canceled.  Claims 40-46 are added.  No new matter.  Claims 21-31 and 40-46 are present for examination. 
	Allowable Subject Matter
Claims 21-31 and 40-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Pang (US 2016/0111435),  Noda (US 2008/0230831), Siemieniec (US 2019/0341447), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 21 (from which claims 22-31 depend), wherein the memory opening fill structure comprises a dielectric core in contact with an inner sidewall of the vertical semiconductor channel and in contact with a bottom surface of the drain region.	Regarding Claim 40 (from which claims 42-44 depend), the semiconductor drain portion contacts a first cylindrical sidewall segment of the memory film; and the nickel-aluminum-semiconductor alloy drain portion contacts a second cylindrical sidewall segment of the memory film.	Regarding Claim 41, further comprising a metallic drain electrode comprising an elemental metal or a conductive metallic nitride material in contact with a top surface of the nickel-aluminum- semiconductor alloy drain portion and a cylindrical sidewall segment of the memory film.	Regarding Claim 45 (from which claim 46 depends), the semiconductor drain portion comprises a doped silicon-germanium compound semiconductor including at least one electrical dopant species; and the nickel-aluminum-semiconductor alloy drain portion comprises a nickel aluminum silicide, a nickel aluminum germanide or a nickel aluminum silicide germanide, and the at least one electrical dopant species.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

		/ISMAIL A MUSE/                             Primary Examiner, Art Unit 2819